Filed 01/23/2020 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                              2020 ND 3

Nicole Gabel,                                     Petitioner and Appellee
     v.
Jacob D. Thompson,                              Respondent and Appellant



                              No. 20190295

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Lindsey R. Nieuwsma, Judicial Referee.

AFFIRMED.

Per Curiam.

Amanda R. Harris, Mandan, N.D., for petitioner and appellee; submitted on
brief.

Jacob D. Thompson, self-represented, Bismarck, N.D., respondent and
appellant; submitted on brief.
                            Gabel v. Thompson
                              No. 20190295

Per Curiam.

[¶1] Jacob Thompson appeals from a disorderly conduct restraining order
entered by the district court. On appeal, Thompson argues the district court
abused its discretion in issuing a disorderly conduct restraining order without
allowing him a fair hearing and because his attempted communication with
the petitioner was protected by the First Amendment.

[¶2] We do not address Thompson’s constitutional claim because it was not
raised below. See Matter of Didier, 2019 ND 263, ¶ 11, 934 N.W.2d 417
(“When a party fails to raise an issue before the district court, even a
constitutional issue, we generally will not address the issue on appeal.”). We
conclude there was sufficient competent evidence to support the district
court’s findings and the findings support the district court’s conclusion that
there were reasonable grounds to believe Thompson engaged in disorderly
conduct. The district court did not abuse its discretion in issuing the order.
We summarily affirm under N.D.R.App.P. 35.1(a)(2), (4), and (7).

[¶3] Jon J. Jensen, C.J.
     Jerod E. Tufte
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers




                                      1